NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONALD LEWIS DAVIS,                             No. 20-15626

                Plaintiff-Appellant,            D.C. No. 4:19-cv-00385-JGZ-PSOT

 v.
                                                MEMORANDUM*
BARBARA BLANCKENSEE; HUGH J.
HURWITZ,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Federal prisoner Donald Lewis Davis appeals pro se from the district court’s

judgement dismissing for failure to state a claim his action regarding his prison

orientation and loss of good time credits. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s dismissal under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Davis’s action because Davis failed to

allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally, a

plaintiff must allege facts sufficient to state a plausible claim); see also Wolff v.

McDonnell, 418 U.S. 539, 563-68 (1974) (due process requirements for prison

disciplinary proceedings); Cousins v. Lockyer, 568 F.3d 1063, 1070 (9th Cir. 2009)

(failure to follow internal prison policy does not amount to a constitutional

violation).

      To the extent that Davis challenged the loss of good time credits, the district

court properly dismissed Davis’s claim because he failed to allege facts sufficient

to show that the disciplinary proceeding resulting in the loss of good time credits

had been invalidated. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (if “a

judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence . . . the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated”); see

also Edwards v. Balisok, 520 U.S. 641, 648, (1997) (extending Heck to prison

disciplinary proceedings resulting in the loss of good-time credits).

      AFFIRMED.




                                            2